465 S.E.2d 536 (1995)
342 N.C. 418
Laura Leigh Boone (Stott) BROMHAL
v.
E. Gregory STOTT.
No. 520A94.
Supreme Court of North Carolina.
December 7, 1995.
Jack P. Gulley, Kenyann G. Brown, John M. Kirby, Raleigh, for E. Gregory Stott.
Michael F. Schilawski, Cary, for Laura (Stott) Bromhal.
Prior report: 341 N.C. 702, 462 S.E.2d 219.


*537 ORDER

Upon consideration of the petition filed by Defendant in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of December 1995."